ORDER

PER CURIAM.
Defendant, Ronnie L. Gray, appeals from a conviction for first-degree murder, Section 565.020.1 RSMo (1994);1 first-degree robbery, Section 569.020; and two counts of armed criminal action, Section 571.015. Defendant was sentenced to life imprisonment without probation or parole for the murder charge, to a concurrent term of thirty years for the robbery charge, and to two consecutive terms of thirty years for the armed criminal action charges. Defendant alleges that the trial court erred in: (1) overruling his objection to the prosecutor’s use of peremptory challenges to remove four African American venirepersons; (2) permitting the State to call Láveme Hazlett’s (“Victim”) mother and sister to testify; and (3) admitting into evidence photographs of the Victim taken before and during the autopsy. We have reviewed the briefs of the parties and the record on appeal and conclude that: (1) the trial court’s denial of all of Defendant’s Batson challenges does not constitute clear error; and (2) the trial court did not abuse its discretion in overruling Defendant’s objections to the disputed testimony and photographs. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion *528setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo (1994) unless otherwise noted.